Citation Nr: 0205708	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  93-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
foot injury, evaluated  as 20 percent disabling from May 18, 
1992 and 10 percent disabling previously.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney-
at-law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1951 to 
June 1953, and from August 1955 to August 1958.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992.  The veteran subsequently testified 
before the undersigned member of the Board at a hearing held 
in Washington, DC, in September 1993.  Transcripts of both 
hearings have been associated with the claims folder.

This case was remanded by the Board in December 1994.  In May 
1997, the Board issued a decision affirming the assignment of 
a 10 percent evaluation prior to May 18, 1992, and a 20 
percent rating from May 18, 1992, for residuals of right foot 
injury.  The veteran appealed this decision, and in September 
1997 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court) granted a joint motion to 
remand the case and vacated the Board's May 1997 decision.  
The case was thereafter remanded by the Board in May 1998 for 
further development; it was returned to the Board in July 
2000.  In September 2000, the Board again denied an 
evaluation in excess of 10 percent evaluation for the period 
prior to May 18, 1992, and an evaluation in excess of 20 
percent for the period beginning from May 18, 1992.  The 
veteran appealed the September 2000 decision, and in April 
2001 the Court granted VA's motion for remand and vacated the 
Board's September 2000 decision.  





FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right foot disability was no more than 
moderate prior to May 18, 1992, and has not been more than 
moderately severe since May 18, 1992.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right foot injury for the period prior to May 
18, 1992, have not been met.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 (2001).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right foot injury for the period commencing May 
18, 1992, have not been met.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran sustained a 
compound fracture of his right great toe in March 1956 when 
an oil drum fell on the digit.  In April 1957, the veteran 
continued to complain of foot pain.  Due to malunion of the 
right distal interphalangeal joint, the veteran underwent 
arthroplasty of the distal phalanx and arthrodesis of the 
distal interphalangeal joint in April 1957.  The July 1958 
service separation examination report records the presence of 
a deformity of the right front toe.

On VA examination in December 1958, physical examination 
showed the presence of some stiffness in the interphalangeal 
joint of the right great toe.  No other gross distortion, 
deformity or secondary changes of the foot were evident, 
other than the presence of a scar.  The veteran was diagnosed 
with right foot injury with minimal residual.

In December 1958, the RO granted service connection for the 
veteran's right foot disability and determined that a 
noncompensable evaluation was warranted.

In a September 1960 statement, Earle S. Lewis, M.D., 
indicated that he had treated the veteran frequently for 
right foot disability.  He essentially stated that the 
veteran exhibited severe pain associated with that 
disability.

On file is a medical certificate dated in July 1979 by Roy R. 
Raub, M.D.  The certificate indicates that X-ray studies 
demonstrated a bunion of the big toe, as well as arthrodesis 
of the distal joint of the big toe and slight arthritis in 
the metatarsophalangeal (MP) joint involving the sesamoids.

Following the veteran's request for an increased evaluation, 
he was provided a VA examination in December 1979.  The 
December 1979 VA examination report shows that the veteran's 
right forefoot was slightly larger than the left with a 
slight bunion type configuration, but without a true bunion.  
No varicosities were noted.  The veteran was able to extend 
his toes normally, but flexion, especially of the great toe, 
was limited.  Motions of his foot and ankle were otherwise 
normal.  There was no pes planus.  He was unable to stand on 
the toes of his right foot, but was able to stand on his 
right heel.  Flexion and squatting seemed to aggravate the 
pain in his foot.  A scar on the dorsum of the great toe was 
normal.  There were some pain and tenderness to palpation.  
There was no evidence of any ulceration or drainage, and no 
redness was noted.  X-ray studies of the right foot were 
normal.

In December 1979, the RO denied the veteran's claim for a 
compensable rating for right foot disability.

An October 1991 VA outpatient record documents the veteran's 
contention that he was unable to walk normally due to his 
right foot disability.  The VA examiner observed tenderness 
of the right arch and first MP joint.  The examiner referred 
the veteran to the podiatry clinic noting that the veteran 
had experienced pain in his foot for many years.

In November 1991, the VA podiatry clinic examiner noted that 
the veteran gave a 40-year history of pain of the right 
hallux on ambulation.  The veteran had slight movement of the 
interphalangeal joint of the right hallux with pain and 
dystrophic nails.  The examiner diagnosed a possible partial 
interphalangeal joint fusion and advised the veteran to take 
Motrin for the pain.  Later in November 1991, the VA examiner 
indicated that the veteran complained of pain and that there 
were mild arthritic changes throughout the foot and the MP 
joint.

In its December 1991 rating decision, the RO assigned a 10 
percent rating, effective from October 15, 1991, under 
Diagnostic Codes 5010 and 5284.  The veteran disagreed with 
the assigned rating.

A February 1992 treatment note documents that the veteran 
complained of a painful right hallux interphalangeal joint.  
He reported that he had purchased the shoes that were advised 
for him and that he continued to take Motrin.  An April 1992 
VA outpatient treatment record shows that the veteran 
complained of pain and discomfort of the right great toe with 
prolonged standing or walking.  The examiner described the 
veteran's painful hallux as a chronic problem with a history 
of joint fusion.  He also noted that there was no evidence of 
active infection.  The veteran was referred to the podiatry 
clinic.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992, at which time he testified that he 
was restricted in the weight he could place on his right 
great toe, and that he tended to walk on his heels because of 
fusions of his foot.  The veteran testified that his toe 
swelled and bothered him constantly, and he averred that he 
was unable to wear dress shoes and in fact required wide 
shoes due to his right foot disability.

An April 1992 VA examination report shows that the veteran 
exhibited a very minimal limp of the right lower extremity.  
Examination of the veteran's right shoe showed increased wear 
on the lateral aspect of the heel as compared to the left.  
The right great toe was significantly shorter than the left 
great toe.  A photo of the veteran's feet showing the 
deformity of the right great toe was included.  He exhibited 
minimal range of motion with flexion and extension of the 
right great toe.  There also appeared to be lack of the 
proximal interphalangeal (PIP) joint, which had been fused.  
The veteran was able to stand on his heels with difficulty, 
but was unable to stand on his great right toe secondary to 
pain.  His arches were intact and his plantar fascia was 
minimally tender under the right great toe.  The dorsal and 
lateral aspects of the foot were unremarkable.  The VA 
examiner diagnosed trauma to the right great toe with fusion 
of the right great toe with decreased length and decreased 
range of motion.  X-ray studies of the right foot showed 
fusion of the phalanges of the right big toe, as well as some 
cystic changes in the medial portion of the head of the first 
metatarsal bone and a hallux valgus deformity.

On May 18, 1992, a VA podiatry clinic examiner diagnosed a 
possible neuroma on the veteran's right foot.  The veteran 
complained of right foot pain, aching and sharp when walking.  
The examiner noted pain at the interphalangeal joint of the 
right hallux and pain at the first interspace.  The veteran 
was noted to prefer bare feet to wearing shoes.  In June 
1992, a VA podiatry clinic examiner noted acute right foot 
pain and mild pain upon range of motion.  The examiner 
concluded that surgery was a possibility.  A July 1992 
treatment note indicates that treatment options were 
discussed, and that the veteran would make a decision with 
respect to his options.

At his September 1993 hearing before the undersigned, the 
veteran essentially testified that his Morton's neuroma 
caused pain, but that he stopped seeking treatment for his 
right foot disability after his treating physicians 
recommended surgery to repair the neuroma.  The veteran 
stated that he limped and was issued a cane, and that his 
foot pain radiated to his right ankle.  He stated that he was 
unable to move his right great toe and that he walked 
awkwardly and experienced some limitation of right foot 
motion.

An April 1996 VA fee-basis examination report reveals that 
the veteran complained of an electric shock feeling in the 
foot radiating up the forefoot at times, usually with weight 
bearing.  The veteran also complained of decreased motion of 
the right great toe.  Upon examination, the examiner noted 
that the veteran could walk around the examining room without 
difficulty.  He had difficulty getting up on his toes on the 
right side.  There was no wasting of the calves.  He had full 
range of motion of the right ankle.  The right great toe had 
a solidly fused PIP joint in full extension.  The MP joint 
dorsiflexed 55 degrees and plantar flexed 10 degrees.  
Neurovascular status remained intact in the first digit.  He 
was tender to palpation between the metatarsal heads and in 
the web space between the third and fourth toes.  He had no 
numbness in the toes.  X-ray studies revealed that the right 
forefoot had a solidly fused PIP joint of the right great toe 
in good position and alignment.  Early degenerative changes 
were noted at the MP joint of the right great toe and some 
minor degenerative changes were noted in the hind foot.  The 
examiner's impression was that the veteran had a right great 
toe injury with solid fusion of the PIP joint and loss of 
motion of the MP joint.  He stated that the veteran had 
reached his maximum degree of improvement and did not need 
treatment.  There was also a Morton's neuroma between the 
third and fourth toes on the same foot that, in the 
examiner's opinion, could reasonably be related to the 
service-connected injury due to the veteran's altered weight 
bearing.  The veteran declined surgical treatment for the 
neuroma.

In its August 1996 rating decision, the RO assigned a 20 
percent rating, effective May 18, 1992, under Diagnostic 
Codes 5010 and 5284.  The veteran disagreed with the rating.

The veteran was afforded a VA examination in September 1998, 
at which time the examiner noted that the veteran had 
developed a Morton's neuroma between the third and fourth 
toes of his right foot.  The veteran complained of pain with 
weight bearing, as well as with weather changes.  The veteran 
also reported experiencing an electrical sensation from his 
neuroma up through his ankle with any weight bearing, and 
reported pain focal to the great MP joint.  The veteran 
denied any flare-ups of disability, or any numbness 
associated with the right foot, but indicated that his foot 
pain required him to rest after 10 minutes of use.  Physical 
examination disclosed that, other than with respect to the 
right great toe, the veteran's range of right foot motion was 
intact.  His right great toe was short and fused, and he 
walked slowly with a limp, although he did not use any 
assistive devices.  Range of motion testing of the right 
great toe disclosed dorsiflexion to 20 degrees using the MP 
joint and plantar flexion to 0 degrees.  There was a well-
healed incision on the medial aspect of the toe.  The 
veteran's neuroma was exquisitely tender.  The veteran also 
described shooting pains to his right ankle, but exhibited 
good range of ankle motion without distal edema.  A color 
photograph of the veteran's feet was attached to the 
examination report.  X-ray studies of the right foot showed 
fusion of the interphalangeal joint of the great toe.  The 
veteran was diagnosed with crush injury to the 
interphalangeal joint of the right great toe with fusion, 
limitation of motion and focal pain with weight bearing.  The 
veteran was also diagnosed with Morton's neuroma between toes 
three and four of the right foot with pain syndrome.

At an April 1999 VA examination, the veteran presented with a 
slight limp on the right.  His gait was somewhat slowed, but 
he was also noted to have changes commensurate with a right 
cerebrovascular accident (CVA) and left hemiparesis.  
Coordination of the right great toe remained intact, as did 
his foot coordination.  The veteran exhibited decreased 
flexion at the first MP joint, and complained of pain with 
motion of that joint.  Range of right great toe motion 
testing disclosed plantar flexion to 10 degrees at the MP 
joint and dorsiflexion to 5 degrees.  The examiner noted that 
the veteran may well exhibit increased or excessive 
fatigability due to an altered gait, but concluded that it 
was difficult to determine whether such fatigability was 
present in light of the veteran's present neurological 
status.  No gross bony abnormality or skin changes were 
noted, although there was an erythematous complaint over the 
MP area.  The veteran was diagnosed with post-traumatic 
synovitis of the first MP joint of the right foot.


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with VA examinations of his disability.  
Pertinent VA and private treatment records have been 
obtained.  Further, the veteran was appraised by a letter 
dated in August 2001 that he was free to submit additional 
argument and evidence in support of his claim.  The veteran 
has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the notification and duty to assist provisions of 
the VCAA and the implementing regulations.  Therefore, a 
remand for RO consideration of the claim in light of the VCAA 
and implementing regulations would only delay resolution of 
the veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

III.  Analysis

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A 10 percent evaluation is warranted for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or if operated with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

A 10 percent evaluation is warranted for amputation of the 
great toe without metatarsal involvement, and a 30 percent 
evaluation is warranted if the amputation involves the 
removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

i.  Increased Rating for the Period Prior to May 18, 1992

Based on the medical evidence on file for the period prior to 
May 18, 1992, the Board concludes that the disability picture 
for the residuals of right foot injury most nearly 
approximates the criteria for a 10 percent evaluation.  In 
this regard the Board notes that while the veteran has 
arthritic changes throughout his foot, and exhibits a limp, 
the record nevertheless discloses that the veteran's right 
foot disability is essentially limited, both in complaint and 
clinically, to his great toe.  The veteran has complained of 
right great toe pain, and physical examination has 
demonstrated the presence of partial fusion of the toe, with 
pain and limitation of great toe motion, as well as a hallux 
valgus deformity and a shortening of the digit.  A more 
severe right foot disability was not demonstrated.  While the 
veteran's right great toe has resulted in a limp, his limp 
was notably described as very minimal on examination.  
Moreover, the veteran neither complained of nor demonstrated 
any right foot or right great toe weakness or excess 
fatigability.  While the veteran, on examination, was unable 
to stand on his toes, he was able to rise on his heels.

The Board notes that Diagnostic Codes 5276 through 5279, and 
5281 through 5283 are not for application, as the evidence 
for the period prior to May 18, 1992, does not show flatfoot, 
weak foot, claw foot, anterior metatarsalgia (Morton's 
disease), hallux rigidus, hammer toe, or malunion/nonunion of 
the tarsal or metatarsal bones.

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 10 percent based 
upon moderate foot disability.  As the veteran's right foot 
disability was essentially limited to his great toe, without 
evidence of more than moderate pain, incoordination or 
fatigability associated with the disability, there is no 
basis in the record for the period prior to May 18, 1992, for 
finding that the service-connected right foot disability was 
more than moderately disabling.  Moreover, although the 
veteran has a hallux valgus deformity and some shortening of 
his great toe, there is no indication that the hallux valgus 
deformity is severe in nature, and the evidence clearly shows 
that the veteran has not undergone amputation of the right 
great toe or resection of the metatarsal head.  Accordingly, 
there is no basis for the assignment of a rating greater than 
10 percent for the veteran's right foot disability prior to 
May 18, 1992.

ii.  Increased Rating for the Period from May 18, 1992

The evidence relating to the period from May 18, 1992, 
documents that a neuroma was suspected on VA examination on 
May 18, 1992, and that the presence of a Morton's neuroma 
between the third and fourth toes of the right foot was 
confirmed on VA examination in April 1996.  Accordingly, the 
evidence on file from May 18, 1992, supports the assignment 
of a 20 percent evaluation.  However, the Board concludes 
that the above evidence does not demonstrate that the 
veteran's right foot disability is more than moderately 
severe in nature, as required for a 30 percent evaluation.  
In this regard, the Board notes that while the veteran 
exhibits degenerative changes throughout his foot as well as 
alteration of his gait, his right foot complaints and 
clinical findings are essentially limited to pain and 
limitation of motion affecting his right great toe, as well 
as pain caused by the neuroma located between his third and 
fourth toes.  The Board notes, however, that while the 
veteran evidences a limp, his limp was described as slight in 
nature, the veteran was able to ambulate without assistance, 
and the record is negative for any complaints or finding of 
weakness associated with the right foot.  While the veteran 
reported experiencing fatigability with walking at his April 
1999 examination, the examiner notably was unable to address 
the extent of this fatigability in light of the veteran's 
history of a CVA.  In any event, despite the veteran's 
complaints of radiating foot pain, fatigability and 
incoordination, the record reflects that the veteran's range 
of right foot and ankle motion, and his right toe and foot 
coordination, have remained intact.

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 20 percent from 
May 18, 1992, based upon moderately severe foot disability.  
As the veteran's right foot disability is essentially limited 
to his great toe and to the neuroma affecting his third and 
fourth toes, without evidence of more than moderate pain, 
incoordination or fatigability associated with the 
disability, there is no basis in the record for the period 
from May 18, 1992, for finding that the service-connected 
right foot disability is more than moderately severe in 
nature.

The Board notes that, other than Diagnostic Code 5284, the 
only potentially applicable diagnostic code under 38 C.F.R. § 
4.71a is Diagnostic Code 5279 for anterior metatarsalgia 
(Morton's disease).  That code provides a maximum 10 percent 
rating.  The Board notes, however, that a separate rating 
under DC 5279 is impermissible under 38 C.F.R. § 4.14 because 
the impairment associated with the veteran's Morton's 
neuroma, which is limited to pain, incoordination and 
fatigability affecting the right foot, is encompassed in the 
20 percent rating under Diagnostic Code 5284, pertaining to 
foot injuries.

The Board has also considered whether the case should be 
referred for to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The Board notes that there is no 
evidence that the residuals of right foot injury have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right foot injury for the period prior to May 
18, 1992, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of right foot injury for the period from May 18, 
1992, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

